     Case 4:21-cv-01445 Document 1 Filed on 04/30/21 in TXSD Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


JEFFERY GEHRINGER,                           Case No.:

               PLAINTIFF,

      vs.                                    COMPLAINT

COMMONWEALTH FINANCIAL
SYSTEMS, INC. d/b/a/                         JURY TRIAL DEMAND
PENNSYLVANIA'S CFS INC.,

               DEFENDANT.



      NOW COMES THE PLAINTIFF, JEFFERY GEHRINGER, BY AND

THROUGH COUNSEL, MICHAEL B. HALLA, and for his Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Conroe, Montgomery County, Texas.

   3. Venue is proper in the Southern District of Texas, Houston Division.
  Case 4:21-cv-01445 Document 1 Filed on 04/30/21 in TXSD Page 2 of 6




                                  PARTIES

4. Plaintiff is a natural person residing in the City of Conroe, Montgomery

   County, Texas.

5. The Defendant to this lawsuit is Commonwealth Financial Systems, Inc.

   d/b/a Pennsylvania's CFS Inc., which is a foreign corporation and its

   registered agent for service of process is CT Corporation System, who may

   be found at 1999 Bryan St., Ste. 900 Dallas, TX 75201 and conducts

   business in the State of Texas.

                          GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed to a

   third party in the amount of $837.00 (the alleged “Debt”).

7. Plaintiff disputes the alleged Debt.

8. On November 2, 2020, Plaintiff obtained his Equifax and Trans union credit

   disclosures and noticed Defendant reporting the alleged Debt as collection

   item.

9. On or about November 7, 2020, Plaintiff sent Defendant a letter disputing

   the collection item.

10. On February 26, 2021, Plaintiff obtained his Equifax and Trans Union

   credit disclosures, which showed Defendant last reported the collection item
  Case 4:21-cv-01445 Document 1 Filed on 04/30/21 in TXSD Page 3 of 6




   reflected by the Equifax and Trans Union on February 15, 2021 and failed or

   refused to flag them as disputed, in violation of the FDCPA.

11. In the credit reporting industry, data furnishers such as the Defendant

   communicate electronically with the credit bureaus.

12. Defendant had more than ample time to instruct Equifax and Trans Union to

   flag its collection item as Disputed.

13. Defendant’s failed, or intentionally refused, to have its collection item on

   Plaintiff’s credit report flagged as disputed, and said inaction was either

   negligent or willful.

14. Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. His credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated collection item.

                              VIOLATION OF

         THE FAIR DEBT COLLECTION PRACTICES ACT

15. Plaintiff reincorporates the preceding allegations by reference.

16. At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.
  Case 4:21-cv-01445 Document 1 Filed on 04/30/21 in TXSD Page 4 of 6




18. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).

19. Defendant's foregoing acts in attempting to collect this alleged debt violated

   the following provisions of the FDCPA:

      a. 15 U.S.C. §1692e by reporting credit information which is known to

         be false, including failure to communicate that a disputed debt is

         disputed.

20. Defendant has suffered harm and damage at the hands of the Defendant as

   this harm was one that was specifically identified and intended to be

   protected against on behalf of a consumer, such as the Plaintiff, by Congress.

21. Defendant’s failure to flag its collection items on Plaintiff’s consumer credit

   file is humiliating and embarrassing to the Plaintiff as it creates a false

   impression to users of his credit report that he has simply ignored this debt

   when, in fact, he disputes their validity.

22.To date, and a direct and proximate cause of the Defendant’s failure to honor

   its statutory obligations under the FDCPA, the Plaintiff has continued to

   suffer from a degraded credit report and credit score.

23. Plaintiff has suffered economic, emotional, general, and statutory damages

   as a result of these violations of the FDCPA.
     Case 4:21-cv-01445 Document 1 Filed on 04/30/21 in TXSD Page 5 of 6




      WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant him the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Punitive damages;

   d. Statutory costs and attorneys’ fees.



                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: April 30, 2021



                                       Respectfully submitted,


                                        By: /s/ Michael B. Halla
                                          Michael B. Halla, Esq.
                                           Attorney at Law
                                           Texas State Bar No. 00793128
                                           187 Rolling Court,
Case 4:21-cv-01445 Document 1 Filed on 04/30/21 in TXSD Page 6 of 6




                                  Lancaster, Texas 75146
                                  Telephone: (469) 518.0872
                                  Facsimile: (214) 540.9333
                                  email: mhalla@hallalawfirm.com
                                  Counsel for Plaintiff,
                                  Jeffery Gehringer
